Citation Nr: 1012706	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-39 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio (Tiger Team), which denied the Veteran's 
claim for a higher initial disability rating for PTSD.  The 
RO in Montgomery, Alabama, has since assumed jurisdiction.

As will be explained in the decision, the Board is adding 
the issue of entitlement to a TDIU to the appeal.  The Board 
is remanding all of these claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

In regards to the Veteran's claim for an increased rating 
for his PTSD, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran in this 
case has already undergone a VA examination with respect to 
his increased rating claim, the Board finds, for the reasons 
discussed below, that an additional examination is warranted 
in order to fully and fairly assess the merits of his claim.

In December 2008, the Veteran submitted two lay statements 
from his neighbor and his friend, indicating that the 
Veteran's PTSD was worse than described in the August 2007 
VA examination.  The lay statements also report that the 
Veteran's PTSD had been continuously worsening over the last 
three years.

When, as here, a Veteran claims that a disability is worse 
than when originally rated or last examined by VA, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  The Veteran, 
therefore, needs to be reexamined to assess the current 
severity of his PTSD in conjunction with all applicable 
rating criteria.

With regard to the TDIU claim, in a recent decision, Rice v. 
Shinseki, 22 Vet. App. 447 (2009), it was held that a claim 
for a TDIU is part and parcel of an increased-rating claim 
when the issue of unemployability is raised by the record.  
VA law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to obtain and maintain a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disability(ies).  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2009).  In making this determination, 
consideration may be given to his level of education, 
special training, and previous work experience, but not to 
his age or occupational impairment caused by nonservice-
connected disabilities.  It should additionally be noted 
that marginal employment or employment provided on account 
of disability or special accommodation is not substantially 
gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2009).

Here, the issue of unemployability is raised by the record.  
At his January 2007 VA examination, the Veteran stated that 
he has been unemployed for the preceding two years.  He 
added that his PTSD would keep him from working because he 
did not like to be around people.  Therefore, pursuant to 
Rice, the issue of entitlement to a TDIU is currently before 
the Board since the issue of unemployability is raised by 
the record.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when 
the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum 
percentage standards set forth in 38 C.F.R. § 4.16(a), he 
still may be entitled to a TDIU on an extra-schedular basis, 
provided he is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. 
§ 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must assess whether there are circumstances 
in the Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

In this case, the Veteran's sole service-connected 
disability is his PTSD, currently rated as 10 percent 
disabling.  As such, he does not have a sufficient rating to 
satisfy the threshold minimum requirements of 38 C.F.R. § 
4.16(a) for consideration of a TDIU.  But, as mentioned, he 
can still show his entitlement to this benefit by 
establishing his unemployability under the special 
provisions of 
§ 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, as to the TDIU claim, it is not entirely clear 
whether the Veteran's PTSD precludes him from obtaining and 
maintaining substantially gainful employment.  The Board 
thus finds that the issue of entitlement to TDIU must be 
remanded for further examination and opinion regarding the 
issue of the Veteran's employability.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  The RO/AMC shall schedule the 
Veteran for an appropriate VA 
examination by a qualified physician, to 
ascertain the current severity of the 
service-connected PTSD.  The claims file 
must be made available to the examiner 
for review in conjunction with 
conducting the examination of the 
Veteran.  All tests and studies deemed 
necessary should be completed and all 
clinical manifestations should be 
reported in detail.

The examiner is requested to (a) 
determine all current manifestations 
associated with the Veteran's service- 
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the appellant's 
PTSD.  A current Global Assessment of 
Functioning (GAF) scale score should be 
provided along with an explanation of 
what the assigned score represents.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and 
activities of daily life.  A complete 
rationale for any opinion expressed 
shall be provided. 

Additionally, based on the examination 
findings and other relevant evidence in 
the claims file, the examiner must offer 
an opinion as to whether the Veteran is 
unable to obtain or maintain 
substantially gainful employment if only 
his service-connected disability is 
considered, which, at this time, is PTSD 
(rated as 10-percent disabling).  If, 
prior to this examination, the Veteran is 
granted service connection for other 
disabilities, the examiner should also 
consider these disabilities.

In making this employability 
determination, the examiner should also 
consider the Veteran's level of 
education, other training, and work 
experience.  The VA examination report 
must include a complete rationale for 
all opinions and conclusions expressed.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


